                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:96-CR-39-BR

UNITED STATES OF AMERICA           )
                                   )
                                   )
          v.                       )                          ORDER
                                   )
                                   )
CHRISTOPHER DOZIER a/k/a ASHAUN RA )


       This matter is before the court on defendant’s motions to vacate his conviction on the

ground of extrinsic fraud, (DE # 72), and to amend that motion to vacate, (DE # 74).      The

motion to amend is ALLOWED.         In the motion to vacate, as amended, defendant claims that

the “birth documents” regarding his identity are fraudulent, (id. at 2), and therefore, the court

lacked subject matter jurisdiction and the criminal judgment against him is void, (id. at 2-3).

He seeks relief under Federal Rule of Civil Procedure 60(b)(4). (Id. at 1.)

        The court construes the motion as a second or successive habeas corpus petition under

28 U.S.C. § 2255. See Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005). As such, defendant

must first seek authorization from the Fourth Circuit Court of Appeals before this court can

consider the motion. See 28 U.S.C. §§ 2244(b), 2255(h). The motion to vacate is

DISMISSED WITHOUT PREJUDICE. The court finds that defendant has not made “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. ' 2253(c)(2), and therefore,

a certificate of appealability is DENIED.

       This 25 April 2019.



                                       __________________________________
                                                   W. Earl Britt
                                                   Senior U.S. District Judge
